Case 2:19-mj-00059 Document1 Filed 06/11/19 Page 1 of 8 PagelD #: 1

 

7 ~ Fits 3950967

AO 442 (Rev. 1111) Arrest Warrant

19DP- 0COL- 0988-S
UNITED STATES DISTRICT COURT

for the

Middle District of Tennessee

United States of America

   

v, )
William Ray Hagood ) Case No, 3:09-00296
)
) ee 3
5 -w &
) ee 'o
Defendant rt e \
me oO
se
ARREST WARRANT ey ‘be
on a =
To: Any authorized law enforcement officer a 20 oe
B 3
a uw
YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested) William Ray Hagood ,
who is accused of an offense or violation based on the following document filed with the court:
CO) Indictment O Superseding Indictment GC Information © Superseding Information

C) Complaint
© Probation Violation Petition

ow Supervised Release Violation Petition

(I Violation Notice Order of the Court
This offense is briefly described as follows:

See attached Order by Judge Eli J. Richardson (Doc. No. 20).

Date: 06/05/2019

C Lied Both.

issuing officer's signature

   

City and state: —_ Nashville, Tennessee Joyce A. Brooks, Criminal Docketing Clerk

Printed name and title

 

Return

 

This warrant was received on (dateh __, and the person was arrested on (dare)
at (city and state)

Date:

Arresting officer's signature

 

Printed name and tile

 

 

 

 

 

 
Case 2:19-mj-00059 Document1 Filed 06/11/19 Page 2 of 8 PagelD #: 2

|

‘ '

AQ 442 (Rev. EI/11) Arvest Warrant (Page 2)

(om
C.

 

This second page contains personal identifiers provided for law-enforcement use only
and therefore should not be filed in court with the executed warrant unless under seal.

(Not for Public Disclosure)

Name of defendanv/offender:
Known aliases:
Last known residence:

 

 

 

Prior addresses to which defendant/offender may still have ties:

 

 

Last known employment:
Last known telephone numbers:

 

 

 

 

Place of birth: oe, ,
Date of birth: a
Social Security number: Se

Height: oe Cs«Weerightt:
Sex: ee Race:
Hair: . Eyes:

Scars, tattoos, other distinguishing marks: _

 

 

 

 

History of violence, weapons, drug use:

 

Known family, friends, and other associates (name, relation, address, phone number): ___

FBI number:
Complete description of auto:

Investigative agency and address:

 

Name and telephone numbers (office and cell) of pretrial services or probation officer (é/applicable):

 

 

 

 

Date of last contact with pretrial services or probation officer (if applicable):

 

 

 

 

 
Case 2:19-mj-00059 Document1 Filed 06/11/19 Page 3 of 8 PagelD #: 3

. \ C.
Prob 12C
‘TNMP (11/2018)

UNITED STATES DISTRICT COURT
for
Middle District of Tennessee

Post-Conviction Supervision Petition

Name: William Ray Hagood Docket Numbers: 3:09CR00187 & 3:09CR00296-001

Name of Sentencing Judicial Officer: The Honorable William J, Haynes, Jr., U.S, District Judge
Date of Sentence: March 29, 2010

Offense: 18 U.S.C, § 2113(a) Bank Robbery (3 counts)

Sentence: 94 month’s custody and three years’ supervised release

Date Supervision Commenced: May 23, 2019

 

Assistant U.S. Attorney: Byron Jones Defense Attorney: Caryll Alpert
PETITIONING THE COURT

To Issue a Warrant

 

I declare under penalty of perjury that the information contained in this petition is true and correct,
Respectfully submitted this 31st day of May, 2019.

at Rey Johnsof Me
robation Offiéer

The Court Orders:
{] No Further Action at this Time
[) Ahe Issuance of a Summons
The Issuance of a Warrant
{] Sealed Pending Warrant Execution (cc: U.S, Probation and U.S, Marshal only)
O The Consideration of Additional Violations and/or Information
C] Other

 

 

Considered, this u¥n day of Jun boo , 2019, and made part of the record in the
above case,

CQ Racteudeorn
The Honorable EV. Qichurd son
United States District Judge

Case 3:09-cr-00296 Document 20 Filed 06/05/19 Page 1 of 7 PagelD #: 46

 

 

 

 
Case 2:19-mj-00059 Document 1 Filed 06/11/19 Page 4 of 8 PagelD #: 4

° °

Offender Name: William Hagood Page 2
Docket Number: 3:09CR00296-001

The probation officer believes that the offender has violated the following conditions of supervision:

Violation No. Nature of Noncompliance
1. The defendant shall not illegally possess a controlled substance.

Mr. Hagood admitted to possessing methamphetamine. The Marmet Police
Department found three and-one-half grams of methamphetamine in Mr, Hagood’s
pants pocket, The substance field tested positive for methamphetamine.

2, The defendant shall not leave the judicial district without permission of the
court or probation officer,

Mr. Hagood was arrested in Marmet, West Virginia, on May 29, 2019. He had no
authorization to leave the Middle District of Tennessee,

3. The defendant shall not commit another federal, state, or local crime.

Mr. Hagood was charged by the Marment Police Department with Receiving or
Transferring Stolen Goods, Felony and Possession of a Controlled Substance,
Felony, The Marmet Police Department observed a blue Toyota Corolla vehicle in
a gas station parking lot. An inquiry of the vehicle revealed it was stolen out of
Tennessee. Mr. Hagood entered and operated the vehicle. He was stopped and
ordered to exit the vehicle. Mr. Hagood complied with this directive. Mr. Hagood
indicated that he had methamphetamine in his possession. Three and one-half grams
of a clear crystal substance was in his right pants pocket, The substance field tested
positive for methamphetamine. Mr. Hagood was transported to the South Central
Regional Jail located in Charleston, West Virginia.

Compliance with Supervision Conditions and Prior Interventions:
Mr. Hagood was sentenced on March 29, 2010, in the Middle District of Tennessee to three counts of Bank

Robbery, He commenced his three-year term of supervised release on May 23, 2019, after he was released
from the Florida Department of Corrections.

The undersigned officer attempted to transfer Mr, Hagood's supervision to the Middle District of Florida,
as he provided a release option while in the custody of the Florida Department of Corrections. On May 9,
2019, this officer submitted a transfer request. It was subsequently denied on May 14, 2019, as the release
option proposed was to reside with a convicted felon befriended by Mr. Hagood while the two were in
custody together, On May 21, 2019, this officer provided reporting instructions for Mr. Hagood to report
to the Nashville office on Friday, May 24, 2019, and then again on Tuesday, May 28, 2019, for his intake.
Mr, Matthew Garner, Florida Release Officer, was provided with names and addresses of two shelters in
downtown Nashville to forward to Mr. Hagood.

On May 24, 2019, Mc. Hagood reported to the office and U.S. Probation Officer Amanda Michele provided
him direction on locating the Nashville Rescue Mission.

On May 28, 2019, Mr. Hagood failed to report to the probation office as directed,
On May 29, 2019, this officer received automated law enforcement messages indicating that a law

enforcement agency had contact with Mr. Hagood. This officer contacted Officer Clark with the Marmet
Police Department in West Virginia, He informed this officer that he observed Mr, Hagood approach and

Case 3:09-cr-00296 Document 20 Filed 06/05/19 Page 2 of 7 PagelD #: 47

 

 

 
Case 2:19-mj-00059 Document1 Filed 06/11/19 Page 5 of 8 PagelD #: 5

AN (
Offender Name: William Hagood Page 3
Docket Number: 3:09CR00296-001

enter a stolen vehicle in an Exxon gas station. He questioned Mr. Hagood on how he gained access to the
vehicle. Mr. Hagood stated he paid a friend $100 for it and provided the friend’s name. The name did not
coincide with the name registered to the vehicle, which was reported stolen out of Tennessee. Mr. Hagood
adinitted to possessing illicit drugs and was found to be in possession of 3.5 grams of methamphetamine.
He stated he was driving to Pennsylvania to see a girlfriend and he acknowledged that he was required to
report to the probation office on May 28, 2019. Mr. Hagood was transported to the South Central Regional
Jail located in Charleston, West Virginia.

Update of Offender Characteristics:
Mr. Hagood has a detainer from Jackson County, Tennessee, for a prior violation of probation, On April

30, 2019, it was temporarily removed as they would not extradite him from the state of Florida, This officer
informed the Jackson County Sherriff's Office of Mr. Hagood’s release from the Florida Department of
Corrections and his subsequent arrest. He is currently in custody at the South Central Regional Jail in
Charleston, West Virginia.

U.S. Probation Officer Recommendation:

The undersigned officer respectfully recommends that a warrant be issued for Mr. Hagood to be brought
before the Court to answer to the above referenced violations of supervised release.

Case 3:09-cr-00296 Document 20 Filed 06/05/19 Page 3 of 7 PagelD #: 48

 

 

 
Case 2:19-mj-00059 Document1 Filed 06/11/19 Page 6 of 8 PagelD #: 6

o m

\ (

SENTENCING RECOMMENDATION
UNITED STATES DISTRICT COURT FOR THE MIDDLE DISTRICT OF TENNESSEE
UNITED STATES V. WILLIAM RAY HAGOOD CASE NO. 3:09CR00187 & 3:09CR00296-001

GRADE OF VIOLATION: A
CRIMINAL HISTORY: VI
ORIGINAL OFFENSE DATE: POST APRIL 30, 2003 PROTECT ACT PROVISIONS
Statutory Provisions Guideline Provisions Recommended
Sentence
Custody: 2 years (Class C felony) 33-41 months 24 months
18 U.S.C. § 3583(e)(3) = US.S.G. § 7B1.4(a)
Supervised Release: 3 less any term of 1-3 years None

imprisonment USSG § SDI.2(a)(2)
18 U.S.C. § 3583(h)

*Aithough the Guideline Range is 33-41 months, the statutory maximum penalty is 24 months.

Statutory Provisions:

Under 18 U.S.C. § 3583(e)(3) the Court may revoke a term of supervised release, and require the defendant
to serve in prison all or part of the term of supervised release authorized by statute for the offense that
resulted in such term of supervised release without credit for time previously served on post release
supervision, if the Court finds by a preponderance of the evidence that the defendant violated a condition
of supervised release, When a term of supervised release is revoked and the defendant is required to serve
a term of imprisonment, the Court may include a requirement that the defendant be placed on a term of
supervised release after imprisonment. The length of such a term of supervised release shall not exceed the
term of supervised release authorized by statute for the offense that resulted in the original term of
supervised release, less any term of imprisonment that was imposed upon revocation of supervised release,
in accordance with 18 U.S.C. § 3583(h).

Under 18 U.S.C. § 3583(g)(1) if the defendant possesses a controlled substance in violation of the condition
set forth in subsection (d); the Court shall revoke the term of supervised release and require the defendant
to serve a term of imprisonment not to exceed the maximum term of imprisonment authorized under
subsection (e)(3).

Guideline Policy Statements:

U.S.S.G, § 7B1.!(a)(1) Grade A Violations - conduct constituting (A) a federal, state, or local offense
punishable by a term of imprisonment exceeding one year that (i) is a crime of violence, (ii) is a controlled
substance offense, or (iii) involves possession of a firearm or destructive device of a type described in 26
U.S.C, § 5845(a); or (B) any other federal, state, or local offense punishable by a term of imprisonment
exceeding twenty years.

U.S.S.G. § 7B1.3(a)(1) Upon a finding of a Grade A or B violation, the court shall revoke probation or
supervised release.

Case 3:09-cr-00296 Document 20 Filed 06/05/19 Page 4 of 7 PagelD #: 49

 

 
Case 2:19-mj-00059 Document1 Filed 06/11/19 Page 7 of 8 PagelD #: 7

 

O .
Ld Cu
Approved:
Donna Jackson

Supervisory U.S. Probation Officer

Case 3:09-cr-00296 Document 20 Filed 06/05/19 Page 5 of 7 PagelD #: 50

 

 
Case 2:19-mj-00059 Document1 Filed 06/11/19 Page 8 of 8 PagelD #: 8

- eo a
‘ ( (

WILLIAM RAY HAGOOD
Custody Record
Age 36

Gender Male
Race White

You are not signed up for notifications

 

RECORD DETAILS GET NOTIFIED

Ethnicity Non-Hispanic
Date of Birth Dec 02, 1982
(1D Number 3642047

Custody Status Date May 29, 2019 09:32 AM EDT

Custody Status In Custody

Custody Detail South Central Regional Jalil and Correctional Facility
Book Date May 29, 2019 06:15 AM EDT

LOCATION

South Central Regional Jail and Correctional Facility
1001 Centre Way

Charleston, WV 25309

(304) 558-1336

REPORTING AGENCY

West Virginia Division of Corrections and Rehabllitation
1409 Greenbrier St.

Charleston, WV 25311

(304) 558-2036

 

 

 

 

 
